Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 4, 16, 17, 19, 21, 22, and 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10, 18, 20, 23-27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210203400 A1 to Babaei; Alireza

Re: Claim(s) 1, 10, 20, 26
Babaei discloses a method of wireless communication (Fig. 17)
comprising: performing, by a wireless communication device, a channel sensing operation prior to transmitting a first transmission via a first particular beam of a plurality of beams (Figs. 14a-14c and 0136 - UE may select a beam from the set of beams and may report the selected beam to the TRP.  0151 - employ listen-before-talk (LBT) based on example channel access procedures, where the transmitter ensures there are no ongoing transmissions on the carrier frequency prior to transmitting); 
determining, by the wireless communication device, a beam specific channel sensing failure for the particular beam based on performing the channel sensing operation (Fig. 17 and 0234 - the wireless device may increment a counter based on determining/detecting an uplink LBT failure for an uplink transmission and may declare/trigger a consistent LBT failure indication based on the counter reaching a first value.  The Examiner points out that an LBT failure would prevent the wireless device from transmitting on the uplink as per the context of the disclosure); 
and transmitting, by the wireless communication device, channel sensing failure information indicating a channel sensing failure for the particular beam and based on the beam specific channel sensing failure and one or more previous beam specific channel sensing failures (see last citation – Fig. 17 discloses multiple LBT attempts (i.e. failures) which result in determining a consistent (i.e. persistent) LBT failure.  0234 - The wireless device may transmit an LBT failures indication MAC CE based on the triggering/declaring/determining a consistent LBT failure for a first cell/BWP/LBT subband).
Babaei further discloses an apparatus comprising a processor and memory (Fig. 15 – 1502 comprises 1524 and 1512) as well as a non-transitory computer readable medium (Fig. 15 – 1512 and 0144) as required by claims 10, 20, and 26.

Re: Claim(s) 3
Babaei discloses prior to performing the channel sensing operation: performing, by the wireless communication device, a second channel sensing operation prior to transmitting a second transmission via the first particular beam; and determining, by the wireless communication device, a second beam specific channel sensing failure for the particular beam based on performing the second channel sensing operation, wherein the channel sensing failure information indicates persistent beam failure for the first particular beam (see as analyzed in the rejection of claim 1.  The Examiner notes that a subsequent LBT is performed after the first failure which leads to a determination of a persistent LBT failure).

Re: Claim(s) 5
Babaei discloses setting a particular beam channel sensing timer to a starting value in response entering a beam specific channel sensing mode; and setting a particular beam channel sensing counter to a starting value in response to entering the beam specific channel sensing mode (0190).

Re: Claim(s) 6
Babaei discloses setting a particular beam channel sensing timer to a starting value in response to a channel sensing failure for a corresponding beam; and adjusting a particular beam channel sensing counter in response to the channel sensing failure for the corresponding beam (0190).

Re: Claim(s) 7
Babaei discloses setting the particular beam channel sensing counter to a threshold value in response to the particular beam channel sensing counter satisfying a reset condition (0190).

Re: Claim(s) 8
Babaei discloses adjusting a particular beam channel sensing timer in response to a channel sensing success for a corresponding beam; and maintaining a particular beam channel sensing counter condition in response to the channel sensing success for the corresponding beam

Re: Claim(s) 9
Babaei discloses setting the particular beam channel sensing counter to a threshold value in response to the particular beam channel sensing timer satisfying a reset condition (0205 – the Examiner interprets resetting the LBT counter to mean that the counter is set to an original value (i.e. a threshold value)).

Re: Claim(s) 18
Babaei discloses wherein the channel sensing failure information indicates that a subset of beams of the plurality of beams experience persistent channel sensing failure (see as analyzed in the rejection of claim 1 – Examiner points out that a single beam would read on a subset of beams).

Re: Claim(s) 23
Babaei discloses wherein channel sensing failure information is included in a channel sensing failure report transmission, and wherein the channel sensing failure report transmission comprises Medium Access Control Control Element (MAC CE) or a physical layer channel transmission (Fig. 17 – MAC CE).

Re: Claim(s) 24
Babaei discloses wherein the channel sensing failure report transmission comprises a Physical Uplink Control Channel (PUCCH), a Physical Uplink Shared Channel (PUSCH), a Physical Downlink Control Channel (PDCCH), a Physical Sidelink Control Channel (PSCCH), or a Physical Sidelink Feedback Channel (PSFCH) transmission (0082 – uplink MAC CE disclosed, therefore an uplink channel must be used.  Fig. 17 and 0234 – MAC CE is transmitted (i.e. on the uplink).  0256 – MAC transmits on an UL-SCH, on a PUCCH, etc.).

Re: Claim(s) 25
Babaei discloses wherein the channel sensing failure report transmission is an uplink control information (UCI), a downlink control information (DCI), or a sidelink control information (SCI) (see as analyzed in the rejection of claim 24.  The Examiner notes that the MAC CE is control data and is transmitted on a UL-SCH.  Therefore, the uplink MAC CE is a uplink control information).

Re: Claim(s) 27
Babaei discloses wherein channel sensing failure information is included in a channel sensing failure report transmission, and wherein the channel sensing failure report transmission is sent to a base station, a UE, or both (Fig. 17 and 0234).

Re: Claim(s) 29
Babaei discloses wherein the channel sensing failure information is sent to a first device in a first channel sensing failure report message using a second beam different from particular beam, and wherein the first device is a serving cell on which the beam specific channel sensing failure occurred (0199).

Re: Claim(s) 30
Babaei discloses wherein the operations further comprise: determining, by the wireless communication device, not to transmit the first transmission for the particular beam based on performing the channel sensing operation (Fig. 17 and 0234 - The Examiner points out that an LBT failure would prevent the wireless device from transmitting on the uplink as per the context of the disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claim 1 above, and further in view of US 20190150198 A1 to Sun; Jing et al.

Re: Claim(s) 2
Babaei discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Babaei does/do not appear to explicitly disclose wherein the channel sensing operation comprises a listen-before-talk (LBT) operation, and wherein the LBT operation comprises a category (CAT) 1 LBT operation, a CAT 2 LBT operation, a CAT 3 LBT operation, or a CAT 4 LBT operation.
However, attention is directed to Sun which discloses said limitation (0098 – CAT-1, CAT-2, CAT-3, and CAT-4 are disclosed as being used in 5G systems).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Babaei invention by employing the teaching as taught by Sun to provide the ability to select a particular LBT category when performing LBT.  The Examiner notes that Applicant has essentially claimed that the instant invention merely uses any one of the known LBT categories conventionally known in the art.  Babaei discloses using LBT but does not explicitly indicate LBT category.  However, it would have been obvious to anyone of ordinary skill in the art, upon reading the disclosure of Babaei, to have attempted the various LBT categories known to be used in the art.  The motivation for the combination is further given by Sun (0006 - As the demand for mobile broadband access continues to increase, the possibilities of interference and congested networks grows with more UEs accessing the long-range wireless communication networks and more short-range wireless systems being deployed in communities. Research and development continue to advance wireless technologies not only to meet the growing demand for mobile broadband access, but to advance and enhance the user experience with mobile communications).

Re: Claim(s) 11
Babaei discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Babaei does/do not appear to explicitly disclose wherein the channel sensing operation includes or corresponds to an energy sensing operation.
However, attention is directed to Sun which discloses said limitation (0098 - the LBT procedure may be used to sense channel use prior to transmitting on a shared communication channel. In general, an LBT procedure provides for the transmitting node to perform a CCA check to evaluate the presence or absence of other signals on the shared channel. Such CCA checks may use at least an energy detection process to determine if interference detected on the shared channel rises to a level to be considered an actual signal using the channel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Babaei invention by employing the teaching as taught by Sun to provide the ability to infer that the LBT of Babaei would also utilize energy detection as a means for determining whether a channel was busy or not.  The motivation for the combination is given by Sun (0006 - As the demand for mobile broadband access continues to increase, the possibilities of interference and congested networks grows with more UEs accessing the long-range wireless communication networks and more short-range wireless systems being deployed in communities. Research and development continue to advance wireless technologies not only to meet the growing demand for mobile broadband access, but to advance and enhance the user experience with mobile communications).

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claim 1 above, and further in view of US 20220085862 A1 to Kung; Yi-Hsuan et al.

Re: Claim(s) 12
Babaei discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Babaei does/do not appear to explicitly disclose wherein the wireless communication device is configured to operate with a plurality of beams, wherein each beam of the plurality of beams has a corresponding channel sensing failure counter and a corresponding channel sensing timer.
However, attention is directed to Kung which discloses said limitation (0337-0340  plurality of different counters for each of a plurality of beams is disclosed.  Said counters can be configured for each beam individually or for a group of beams.  0370-0373 – Similarly, multiple different timers can be used for each of a plurality of beams or a group of beams).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Babaei invention by employing the teaching as taught by Kung to provide the ability to implement multiple timers and counters for performing beam failure detection operations on beams individually or beams belonging to a group.  The motivation for the combination is given by Kung (0002 - This disclosure generally relates to wireless communication networks, and more particularly, to a method and apparatus for beam failure detection regarding multiple transmission/reception points (TRPs) in a wireless communication system).

Re: Claim(s) 13
Babaei discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Babaei does/do not appear to explicitly disclose wherein the wireless communication device is configured to operate with a plurality of beams, wherein the plurality of beams includes multiple groups of beams, and wherein each group beams of the multiple groups has a corresponding channel sensing failure counter and a corresponding channel sensing timer.
However, attention is directed to Kung which discloses said limitation (see as analyzed in the rejection of claim 12).

Re: Claim(s) 14
Babaei discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Babaei does/do not appear to explicitly disclose wherein a threshold or a starting value for a channel sensing failure timer and a threshold or a starting value for a channel sensing failure counter are different for different beams of a plurality of beams configured for use by the wireless communication device.
However, attention is directed to Kung which discloses said limitation (0350-0352 – multiple thresholds configured for different beams used to determine beam failure for individual beams). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Babaei invention by employing the teaching as taught by Kung to provide the ability to separately configure different threshold for individual beams in order to determine beam failure for each individual beam.  The motivation for the combination is given by Kung (0002 - This disclosure generally relates to wireless communication networks, and more particularly, to a method and apparatus for beam failure detection regarding multiple transmission/reception points (TRPs) in a wireless communication system).

Re: Claim(s) 15
Babaei discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Babaei does/do not appear to explicitly disclose wherein a threshold or a starting value for a channel sensing failure timer and a threshold or a starting value for a channel sensing failure counter are different for different modes, different channels, or both.
However, attention is directed to Kung which discloses said limitation (0355-0356 – different thresholds based on TCI state activation is disclosed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Babaei invention by employing the teaching as taught by Kung to provide the ability to implement a different threshold based on which TCI state(s) are activated.   The motivation for the combination is given by Kung (0002 - This disclosure generally relates to wireless communication networks, and more particularly, to a method and apparatus for beam failure detection regarding multiple transmission/reception points (TRPs) in a wireless communication system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415